             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         4:16CR3102
    vs.
                                                    ORDER
MOSES CHILDS, JR.,
               Defendant.


    IT IS ORDERED that:

    1.    The Defendant's Unopposed Motion to Continue Revocation
          Hearing (filing 38) is granted.

    2.    Defendant Moses Childs, Jr.’s violation of supervised release
          hearing is continued to May 15, 2020, at 10:30 a.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 16th day of January, 2020.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
